

113 HR 3775 IH: Military Sexual Assault Victims Empowerment Act
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3775IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Mr. Barr introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 38, United States Code, to improve the treatment of members of the Armed Forces and veterans who are victims of military sexual assault.1.Short titleThis Act may be cited as the Military Sexual Assault Victims Empowerment Act or the Military SAVE Act.2.Improvement of treatment for military sexual assault(a)Veterans(1)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1720D the following new section:1720D–1.Counseling and treatment for sexual trauma at non-Department facilities(a)EstablishmentNotwithstanding section 1703 of this title, and in addition to the program under section 1720D, the Secretary shall operate a program under which the Secretary ensures that veterans who are victims of military sexual trauma may receive treatment for such trauma from private providers.(b)ElectionA veteran may elect to receive treatment under this section by notifying the Secretary of such election at a facility or regional office of the Department. Such notification shall include a written affidavit by the veteran, made under penalty of perjury under section 1746 of title 28, stating that the veteran is a victim of military sexual trauma.(c)Voucher(1)Upon receiving a notification under subsection (b), the Secretary shall issue the veteran a voucher described in paragraph (3).(2)A veteran to whom a voucher is issued under paragraph (1) may use the voucher to receive treatment by a private provider who agrees to accept such voucher as payment for such treatment. Any amount charged by the private provider for such treatment that is in addition to the amount paid by the voucher shall be the sole responsibility of the veteran.(3)A voucher described in this paragraph is a voucher indicating that the Secretary will reimburse a private provider for treatment provided by the provider to a veteran under this section.(4)The amount for which the Secretary will reimburse a private provider pursuant to a voucher described in paragraph (3) is equal to the amount that the Secretary pays to a non-Department facility under section 1703 of this title for the same treatment for which the voucher is used.(5)The Secretary shall require that a veteran make a reelection under subsection (b) during each 120-day period in which the voucher is used following the initial 120-day period in which the voucher is valid.(d)ConsultationThe Secretary shall consult with the Secretary of Defense to ensure that this section is carried out in a manner that allows veterans to receive similar treatment as is provided to members of the Armed Forces under section 1074n of title 10.(e)DefinitionsIn this section:(1)The term military sexual trauma means an injury, illness, disability, or psychological trauma that directly resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the veteran was serving on active duty or active duty for training.(2)The term private provider means a non-Department facility or licensed health care professional, regardless of whether the facility or professional is entered into a contract pursuant to section 1703 of this title.(3)The term sexual harassment has the meaning given that term in section 1720D of this title.(4)The term treatment means treatment, counseling, and appropriate other care and services to overcome military sexual trauma..(2)Conforming amendmentsSection 1720D(a) of such title is amended—(A)by striking (1) The Secretary and inserting The Secretary;(B)by striking paragraph (2); and(C)in the section heading, by adding at Department facilities after trauma.(3)Clerical amendmentsThe table of sections at the beginning of such chapter is amended by striking the item relating to section 1720D and inserting the following new items:1720D. Counseling and treatment for sexual trauma at Department facilities.1720D–1. Counseling and treatment for sexual trauma at non-Department facilities..(b)Members of the Armed Forces(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074m the following new section:1074n.Counseling and treatment for sexual trauma at private facilities(a)EstablishmentThe Secretary shall operate a program under which the Secretary ensures that members of the armed forces who are victims of military sexual trauma may receive treatment for such trauma by private providers.(b)ElectionA member may elect to receive treatment under this section by notifying the Secretary of such election. Such notification shall include a written affidavit by the member, made under penalty of perjury under section 1746 of title 28, stating that the member is a victim of military sexual trauma.(c)Voucher(1)Upon receiving a notification under subsection (b), the Secretary shall issue the member a voucher described in paragraph (3).(2)A member to whom a voucher is issued under paragraph (1) may use the voucher to receive treatment by a private provider who agrees to accept such voucher as payment for such treatment. Any amount charged by the private provider for such treatment that is in addition to the amount paid by the voucher shall be the sole responsibility of the member.(3)A voucher described in this paragraph is a voucher indicating that the Secretary will reimburse a private provider for treatment provided by the provider to a member under this section.(4)The amount for which the Secretary will reimburse a private provider pursuant to a voucher described in paragraph (3) is equal to the amount that the Secretary pays to a private provider under the TRICARE program for the same treatment for which the voucher is used.(5)The Secretary shall require that a veteran make a reelection under subsection (b) during each 120-day period in which the voucher is used following the initial 120-day period in which the voucher is valid.(d)ConsultationThe Secretary shall consult with the Secretary of Veterans Affairs to ensure that this section is carried out in a manner that allows members to receive similar treatment as is provided to veterans under section 1720D–1 of title 38.(e)DefinitionsIn this section:(1)The term military sexual trauma means an injury, illness, disability, or psychological trauma that directly resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the member was serving on active duty or active duty for training.(2)The term private provider means a private facility or licensed health care professional, regardless of whether the facility or professional is entered into a contract under this chapter to provide treatment under the TRICARE program.(3)The term sexual harassment has the meaning given that term in section 1720D of title 38.(4)The term treatment means treatment, counseling, and appropriate other care and services to overcome military sexual trauma..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074m the following new item:1074n. Counseling and treatment for sexual trauma at private facilities..